Affirm and Opinion Filed August 19, 2021




                                        In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-19-01309-CR

                   KAYLENE BOWENWRIGHT, Appellant
                                 V.
                     THE STATE OF TEXAS, Appellee

               On Appeal from the 194th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F-1776856-M

                        MEMORANDUM OPINION
                Before Justices Osborne, Pedersen, III, and Nowell
                         Opinion by Justice Pedersen, III
                                 I.     BACKGROUND
      This is an appeal of the judgment and sentence in a single criminal conviction.

Appellant was indicted for intentional or knowing injury to a child under Texas

Penal Code § 22.04(e). Appellant pled guilty and waived trial by jury. The trial court

accepted appellant’s guilty plea and proceeded to the punishment phase. After

hearing evidence from the State and appellant, the trial court (i) found appellant

guilty of the offense of injury to a child as charged and (ii) assessed appellant’s

punishment at six years’ confinement.
      This appeal followed. The trial court appointed appellate counsel for

appellant, and he filed an Anders brief explaining his determination “that this appeal

is wholly frivolous and without merit.” Thereafter, appellant filed a pro se response.

                                  II.    ANDERS BRIEF

      An Anders brief is a brief filed in support of an appointed attorney’s motion

to withdraw from an appeal that the attorney has concluded, after conscientious

examination of the entire record, is a frivolous appeal. Anders v. California, 386

U.S. 738, 744 (1967); see Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App.

2009). Underlying the Anders procedure is the constitutional requirement of

substantial equality and fair process, which can only be attained if appellate counsel

acts in the role of an active advocate in behalf of her client. See Anders, 386 U.S. at

755. Ultimately, an appropriate Anders brief provides the court of appeals with an

assurance of integrity in the criminal proceedings in the trial courts that the court of

appeals supervises. In many ways, an Anders brief is an audit of the trial court’s

disposition.

      To that end, an Anders brief must “discuss the evidence adduced at the trial,

point out where pertinent testimony may be found in the record, refer to pages in the

record where objections were made, the nature of the objection, the trial court’s

ruling, and discuss either why the trial court’s ruling was correct or why the appellant

was not harmed by the ruling of the court.” High v. State, 573 S.W.2d 807, 813 (Tex.

Crim. App. 1978). In addition to setting out an attorney’s due diligence investigation

                                          –2–
on behalf of the client, the Anders brief has an additional use for an appellate court,

providing it “with a roadmap for their review of the record because the court itself

must be assured that the attorney has made a legally correct determination that the

appeal is frivolous.” In re Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App. 2008).

                                           III.     DISCUSSION

        Appointed counsel filed a separate motion to withdraw. Appointed counsel’s

Anders brief and motion to withdraw reference that he forwarded a copy of (i) the

Anders brief, (ii) the motion to withdraw, and (iii) a copy of the trial court’s record

to appellant. Appointed counsel’s motion to withdraw and Anders brief do not advise

appellant of her pro se right to seek discretionary review with the Texas Court of

Criminal Appeals, if we declared her appeal was frivolous. Appointed counsel must

provide such notice to the defendant.1

        By letter dated July 23, 2020, we advised appellant of her right to file a pro se

response by September 1, 2020, and failure to file a pro se response by that date

would result in the case being submitted on the brief filed by appointed appellate

counsel. We further advised appellant of her pro se right to seek discretionary review

with the Texas Court of Criminal Appeals if we declared her appeal was frivolous.




    1
      Appointed counsel’s motion to withdraw references a separate letter sent to appellant “explaining his
[sic] rights under Anders/Garner/Kelly, including a motion for extension of time to file his [sic] own brief
and the requisite certificates that should be included at the conclusion of any brief he chooses to file.”
However, we found no such letter attached to appointed counsel’s motion to withdraw.
                                                   –3–
After extensions of time, appellant filed her pro se response, which asserted two

“Grounds of Review” reproduced verbatim as follows:

   1) Was the Appellant ever diagnosed with Muchausen [sic] by Proxy?
      refer page 109-141

   2) Ineffective Counsel
      The Appellant was not properly represented during the entire process.
      Appellant did not pay counsel the case was taken on pro-bono.

         The Texas Court of Criminal Appeals provides:

         When faced with an Anders brief and if a later pro se brief is filed, the
         court of appeals has two choices. It may determine that the appeal is
         wholly frivolous and issue an opinion explaining that it has reviewed
         the record and finds no reversible error. Anders, 386 U.S. at 744, 87 S.
         Ct. 1396. Or, it may determine that arguable grounds for appeal exist
         and remand the cause to the trial court so that new counsel may be
         appointed to brief the issues. Stafford, 813 S.W.2d at 511. Only after
         the issues have been briefed by new counsel may the court of appeals
         address the merits of the issues raised. Id. at 509–10 (quoting Anders,
         386 U.S. at 744, 87 S. Ct. 1396).

Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).2

         Appointed counsel’s brief meets all of the requirements of Anders in that it

presents a professional evaluation of the record showing why there are no arguable

grounds to advance on appeal. See In re Schulman, 252 S.W.3d at 406 n.9 (“In



   2
       Our Court has further addressed a pro se response to an Anders brief:
         The purpose of a pro se response to an Anders brief, on the other hand, is
         to raise sufficiently any points the indigent appellant chooses to bring to the attention of
         the court and thereby obligate the appellate court to proceed, after a full examination of the
         record, to determine whether the points raised are wholly frivolous or are arguable on their
         merits. If the court determines the points are arguable points, it must, prior to
         decision, afford the indigent the assistance of counsel to argue the appeal.

Henry v. State, 948 S.W.2d 338, 341 (Tex. App.—Dallas 1997, no pet.) (emphasis in original).
                                                     –4–
Texas, an Anders brief need not specifically advance ‘arguable’ points of error if

counsel finds none, but it must provide record references to the facts and procedural

history and set out pertinent legal authorities.”). In compliance with High, appointed

counsel discussed why, under controlling authority, there were no reversible errors

in the trial court’s judgment. 573 S.W.2d 807, 811 (Tex. Crim. App. [Panel Op.]

1978).3

        When an appellate court receives an Anders brief from an appellant’s court-

appointed counsel asserting that no arguable grounds for appeal exist, we must

determine the issue independently by conducting our own review of the entire

record. Anders, 386 U.S. at 744 (emphasizing that the reviewing court, and not

appointed counsel, determines, after full examination of proceedings, whether the

case is “wholly frivolous”); see Crowe v. State, 595 S.W.3d 317, 318–19 (Tex.

App.—Dallas 2020, no pet.). We have thoroughly reviewed the record and have


    3
      Appointed counsel identified and addressed several potential points of error in his briefing, showing
ultimately that there was no error or no preservation of error, respectively. Appointed counsel further
addressed whether such potential error was harmful or not harmful. We take this opportunity to note that
whether error is harmful or not harmful is a separate question from frivolity—that is, whether the trial court
violated a procedural rule, which may or may not be harmful, is not a frivolous argument.
        We acknowledge that
        [n]either the State nor appellant must demonstrate harm when [a non-constitutional] error
        has occurred. Rather, it is the appellate court’s duty to assess harm after a proper review of
        the record. . . . . It is ultimately the responsibility of the reviewing court to determine
        whether the record supports or negates the defendant’s assertion of harm.
Burnett v. State, 88 S.W.3d 633, 639 (Tex. Crim. App. 2002) (internal citations, quotations, and footnotes
omitted). Even though it is our responsibility to determine harm, we do not prohibit or discourage the
parties’ discussion of harm on appeal. Indeed, we encourage the parties to advocate in their briefing as to
why a point of error was harmful or was not harmful. Argument from both the appellant and the State assist
our Court in assessing our decision. See generally Tex. R. App. P. 38.1–.9 (enumerating the requisites of
appellate briefs).
                                                    –5–
found nothing that would arguably support an appeal. See Bledsoe, 178 S.W.3d at

827–28 (“Due to the nature of Anders briefs, by indicating in the opinion that it

considered the issues raised in the briefs and reviewed the record for reversible error

but found none, the court of appeals met the requirements of Texas Rule of Appellate

Procedure 47.1.”). Accordingly, we agree with appointed counsel’s assessment that

the appeal is frivolous and without merit.

                                  IV.    CONCLUSION

      Based on the foregoing, we affirm the judgment of the trial court. Appointed

counsel’s motion to withdraw is granted.


                                             /Bill Pedersen, III//
191309f.p05                                  BILL PEDERSEN, III
                                             JUSTICE




                                         –6–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

KAYLENE BOWENWRIGHT,                         On Appeal from the 194th Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. F-1776856-M.
No. 05-19-01309-CR          V.               Opinion delivered by Justice
                                             Pedersen, III. Justices Osborne and
THE STATE OF TEXAS, Appellee                 Nowell participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 19th day of August, 2021.




                                       –7–